891Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 and 5-10) in the reply filed on 3/1/22 is acknowledged.
 Claims 2-4 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/1/22.
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed June 03, 2022. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected as it recites the term “poor metabolizer genotype” with reference to the patient being tested. Claims 5-10 are similarly rejected as being dependent upon rejected claim 1, or also reciting the rejected claim term. The term “poor metabolizer genotype” in claim 1 is indefinite as it is unknown and unclear what genotype applicant is claiming. Further, as presently recited, the claims 1 and 5-10 are indefinite as it unknown what the subject patient as to what the drug the patient is poorly metabolizes. Is the patient a poor metabolizer of the claimed drug? Another drug?
Claims 1 and 5-10 are rejected as claim 1 recites “the standard therapeutic dose.” As presently claimed, it is unknown what condition and who/what is the subject being treated. Claims 5-10 are similarly rejected as they depend from rejected claim 1.
Claim 5 is rejected as it recites the poor metabolizer genotype is BOTPI CYP2C9*3*3 and CYP2C9*2*3 genotypes. It is indefinite as claim 5 requires that the treated patient requires both genotypes, while being contradicted by claim 6 that depends from claim 5 and only calls for a single genotype.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1 and 5-10, as per MPEP 2106 (II) “Part 1” of the Mayo test, the claims is/are directed to a judicially recognized exception (i.e., a law of nature, natural phenomenon, or a court identified abstract idea). The examiner notes claims 1 and 5-10 are judicially/court identified exceptions in that they require thinking on part of the skilled artisan about the results (“An Idea ‘of Itself”, such as the case where a patient is tested for the poor metabolizer genotype and NOT given the claimed compound A), as per the Grams decision (In re Grams, 888 F.2d 835 (Fed. Cir. 1989)).
In particular, the examiner notes that applicant’s claim 1 calls for a category of patient who does have the poor metabolizer genotype, where the patient is NOT administered the claimed compound A (i.e., 1-{4-[1-(4-cyclohexyl-3-trifluoromethyl-benzyloxyimino)-ethyl]-2-ethyl-benzyl}-azetidine-3-carboxylic acid). In such a case, because the patient is not administered Compound A, applicant’s claimed invention merely becomes a situation where a well-known assay is used to determine a known poor metabolizer genotype.
Accordingly, without an administration of an active drug ingredient, applicant's invention is merely a comparison of information that merely requires thinking on the part of the skilled artisan.
See also the Ambry Genetics decision noting the comparison of information regarding a sample or test subject to a control or target data (see Appeal Nos. 2014-1361, 1366 (Fed. Cir. December 17, 2014)); or the correlation that is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo (566 U.S. 10, 132 S.Ct. 1289, 101 USPQ2d 1961 (2012))). Accordingly, because claims 1 and 5-10 are directed to a judicial exception under Part 1 of the Mayo test, they are now analyzed to determine whether any claim elements or combinations thereof, are sufficient to ensure the claim amounts to significantly more than the exception (i.e. Part 2 of the Mayo test).
Identification of claim elements, and analysis of whether claim elements, individually or as a whole amount to significantly more than the exception (Part 2 of the Mayo test)
Regarding the analysis of claims 1 and 5-10 as a whole to determine whether any element or combination of elements is sufficient to ensure that the claim amounts to significantly more than the exception, the examiner notes the following. The additional elements of the steps of each claim are now analyzed to determine they ensure the claimed process applies an exception in a meaningful way.
As noted above, the aspect of administering the drug in where the patient is determined to have or not have poor metabolizer genotype does significantly amount to more than the judicial exception to make the claims patent eligible. However, the aspect of the claimed invention where the skilled artisan tests for poor metabolizer genotype and makes the determination to NOT administer Compound A, renders the claimed invention unpatentable as being directed ineligible subject matter.
The examiner notes that the additional elements of sampling and assaying the sample to determine the presence of genotype do not provide “significantly more” than a judicial exception.1 These two steps are just well understood, routine conventional activities previously known to the industry, specified at a high level of generality are elements that cannot provide more than a judicial exception.
Examples of significantly more considerations that determine whether additional elements provide more than a significantly a judicial exception include: improvement to another technology, improvements to the functioning of a computer itself, application of a judicial exception with a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding a specific limitation than what is well-understood, routine and conventional in the field, adding unconventional steps that confine the claim to particular useful application, or other meaningful limitations beyond linking the use of the judicial exception to a particular technological environment). 
				
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim(s) 1 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Legangneux (WO 2010/072703) , Applicant’s IDS and Kirchheiner et al. (Biochimica et Biophysica Acta 1770 (2007) 489-494) and further in view of Kitzmiller et al. (Cleveland Clinic J. of Medicine, 78(4) 2011) and Juran et al. (Clinical Gastroenterology and Hepatology, 2006; 4: 822-830).
With regards to instant claim 1, Legangneux teaches treating multiple sclerosis with the compound 1 -{4-[1 -(4-cyclohexyl-3-trifluoromethyl-benzyloxyimino)-ethyl]-2-ethyl-benzyl}-azetidine-3-carboxylic acid (see claim 11), a method of dosing for the treatment of sclerosis, example multiple sclerosis (see pg 1,3rd paragraph and claim 2, as required by instant claim 9) at a dose lower than the standard dose   daily dosage, up to the standard daily dosage of said SI P receptor modulator, see claim 1 and multiple teachings throughout the reference. Legangneux also teaches the need to reduce any potential negative side effects of the compounds (SIP) modulator therapy (negative chronotropic side effects, i.e., cardiac rhythm), while maintaining the ability to administer an adequate dosage in order to treat or prevent the diseases for which the compound is administered, see page 2, 3rd full paragraph. Additionally, teaches a method assessing appropriate dosing of Compound A by monitoring physical examinations, vital signs and body measurements, 12-lead ECG evaluations, standard clinical laboratory evaluations, hematology, blood chemistry, urinalysis, adverse event and serious adverse event monitoring, see page 26 of Example 1, 2nd paragraph. Legangneux also teaches that doses were titrated based on cardiac data (Holter-ECG data) and heart rate to determine optimal dosing, see pages 26-28. With regards to instant claims 7-8 Legangneux teaches dosing of Compound A, starting at 0.25 mg and ending at 10 mg, see Example 1, Table 1. Further WO ‘703 teaches a standard dosing broadly claimed from 0.1 mg to 25mg, specifically from about 1 mg to about 3 mg, (see pg 16, 2nd and 3rd paragraphs). With regards to instant claims 9-10 Legangneux teaches he treatment of multiple sclerosis, for example relapse remitting multiple sclerosis (RRMS) or primary progressive multiple sclerosis (PPMS), e.g. for patients suffering from RRMS, see page 15, last paragraph
However, Legangneux fails to teach the need to adjust dosing to sub-standard therapeutic dosing in the case of any adverse effects (including based on standard clinical laboratory evaluations), and does not specifically teach determining if the patient has a poor metabolizer genotype.
Kirchheiner teaches that pharmacogenetic polymorphisms are known affecting biotransformation and clinical outcomes, see abstract. Kirchheiner teaches that consequences which arise from genotyping might be: adjustment of dose according to genotype, choice of therapeutic strategy or even choice of drug, see abstract. The examiner notes that Kirchheiner teaches that CYP2C9 polymorphisms include those of CYP2C9*3/*3 (as required by instant claims 5 and 6, see pg 492, col. 1-2).  Additionally, Kirchheiner teaches that CYP2C9 polymorphism plays a role in the role of using anti-inflammatory drugs (NSAIDS) of varying differing mechanisms of action, that are at least partially metabolized by CYP2C9, see page 492, column 2. Kirchheiner teaches that there were significant inter-genotypic differences in the pharmacokinetics of varying anti-inflammatory drugs (the NSAIDS celecoxib and others listed) which could be translated into dose recommendations based upon CYP2C9 genotype, Id. Additionally, Kirchheiner teaches that CYP2C9 polymorphisms include those of CYP2C9*3/*3,(as required by instant claims 5 and 6, see page 492, cols. 1-2.)
 Kitzmiller et al. teach with regards to instant claims 5-6, that pharmacogenomic testing is relevance in medical practice of why drugs work in some patients but not in others as many drugs do not work as well as expected, whereas in other patients they cause toxic effects. For example, S-warfarin is metabolized by CYP2C9.  Additionally, Carriers of the allelic variants CYP2C9*2 and CYP2C9*3 (which have point mutations in exons 3 and 7 of CYP2C9, respectively), have less capacity. Compared with those who are homozygous for the wild-type gene, homozygous carriers of CYP2C9*3 clear S-warfarin at a rate that is 90% lower, and those with the CYP2C9*1/*3, CYP2C9*1/*2, CYP2C9*2/*2, or CYP2C9*2/*3 genotypes clear it at a rate 50% to 75% lower. A meta-analysis of 12 studies found that the CYP2C9 genotype accounted for 12% of the interindividual variability of warfarin dose requirements. It is taught that expected therapeutic warfarin doses based on CYP2C9 and VKORC1 genotypes, which can be used when choosing the initial dose for patients whose genetic status is known (see entire article)
Juran et al teach that CYP2C9 is involved in the phase I metabolism of 10%–15% of prescribed medications, including the nonsteroidal anti-inflammatory drugs, anticonvulsant agents, and anticoagulant drugs, such as warfarin and coumarols.16,17 A large number of polymorphisms have been described in this gene, but only 2 alleles (CYP2C9*2 and CYP2C9*3) have been shown to affect the drug-metabolizing function of a significant portion of the population.
Therefore one of ordinary skill in the art would have been motivated to assess the amount of drug to administer to a patient  by expanding the teachings of Legangneux to include Kirchheiner, Kitzmiller and Juan with a reasonable expectation of success because it is already known in the art to monitor the administration, specifically because  the art already recognizes a need to monitor Compound 2 due to the potential cardiac side effects, would look towards CYP2C9 genotyping to determine whether the metabolism of such drug was CYP450 dependent and adjust dosing appropriately.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1and 5-10 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 16 of U.S. Patent No. 8492441 in view of Kirchheiner, Kitzmiller and Juan (above). Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the patent generally claims a method of administering to a subject in need thereof a medication comprising a SI P receptor agonist, whereby said SI P receptor modulator or agonist is given at a dosage lower than the standard daily dosage of said SIP receptor modulator or agonist during the initial period of treatment and then the dosage is increased, up to the standard daily dosage of said SI P receptor agonist (see claim 1) and in particular, claimed Compound A (see claims 5 and 12). 
While the ‘898 patent does teach the use of metabolizer genotype as per applicant's claim 1, such deficiency is cured by Kirchheiner.
Kirchheiner teaches that pharmacogenetic polymorphisms are known affecting biotransformation and clinical outcomes, see abstract. Kirchheiner teaches that consequences which arise from genotyping might be: adjustment of dose according to genotype, choice of therapeutic strategy or even choice of drug, see abstract. The examiner notes that Kirchheiner teaches that CYP2C9 polymorphisms include those of CYP2C9*3/*3, as per claims 5 and 6, see page 492, columns 1-2.
Kirchheiner teaches that CYP2C9 polymorphism plays a role in the role of using anti-inflammatory drugs (NSAIDS) of varying differing mechanisms of action, that are at least partially metabolized by CYP2C9, see page 492, column 2. Kirchheiner teaches that there were significant inter-genotypic differences in the pharmacokinetics of varying anti-inflammatory drugs (The NSAIDS celecoxib and others listed) which could be translated into dose recommendations based upon CYP2C9 genotype, Id.
Accordingly, the skilled artisan would have a rationale, already aware of a need to monitor Compound 2 due to the potential cardiac side effects, would look towards CYP2C9 genotyping to determine whether the metabolism of such drug was CYP450 dependent and adjust dosing appropriately.
In view of the foregoing, the patented claims and the current application claims are obvious variations.
 
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/            Primary Examiner, Art Unit 1615                                                                                                                                                                                            	3/31/22